IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

APR 1 9 2019

C|erk, U S District Court

District .O_f Montana
DEoN ToWNsEND, B‘"’“QS
CV 19-18-BLG-SPW

Plaintiff,

vs. ORDER ADOPTING
MAGISTRATE’S FINDINGS

STATE OF MONTANA, AND RECOMMENDATIONS

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
March 21, 2019. (Doc. 4). The Magistrate recommended the Court dismiss Deon
Townsend’s petition for habeas corpus because he failed to exhaust other remedies
(Doc. 4 at 5).

Pursuant to 28 U.S.C. § 636(b)(l), parties are required to file Written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections Were filed. When neither party objects, this
Court reviews the Magistrate’s F indings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commoa’ore Bus. Mach., Inc., 656 F.Zd 1309, 1313
(9th Cir. l981). Clear error exists if the Court is left With a “deflnite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000). Af`ter reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 4) are ADOPTED IN FULL.

Townsend’s petition (Doc. l) is DISMISSED without prejudice for failure to
exhaust.

The Clerk of Court is directed to enter a judgment of dismissal

A certificate of appealability is denied.

' V£/V
DATED this gde Of Aprii, 2019.

SUSAN P. WATTERS
United States District Judge

